DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-14, 16, 17 and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 12, 2020.
Claim Rejections - 35 USC § 112
Claims 1-3, 5, 6, 8-10 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the newly-added feature (iii) is indefinite in that there is no express antecedent basis for an “alkali metal” or an “alkaline earth metal”.
In claim 1, it is unclear how the broader metal content per feature (iii) further limits the antecedently-recited narrower metal content per feature (ii).  This is particularly so, given that the metal of the fatty acid metal salt (C) would include alkali metals and alkaline earth metals.
In claim 1, the “a” total content per feature (iii), as opposed to “The” metal content is indefinite in that it is unclear whether the recited content is required, or merely exemplary.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-10 and 22 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 3357136 B2 (Miyata) abstract and machine translation.
Miyata discloses a composition comprising:
40 to 97 wt.% ethylene-vinyl alcohol copolymer (EVOH) having an ethylene content of 20 to 65 mol% (meets applicant’s ethylene-vinyl alcohol copolymer (A));
 60 to 3 wt. % polyamide (meets applicant’s polyamide (B)); and
 0.01 to 0.1 wt.%, based on (A) + (B), metal salts inclusive of Mg stearate and Zn stearate (meets applicant’s fatty acid metal salt (C)).
In Table 1, Miyata sets forth compositions comprising:
80 wt.% EVOH having an ethylene content of 28 mol% (meets applicant’s ethylene-vinyl alcohol copolymer (A));
 20 wt. % polyamide (meets applicant’s polyamide (B)); and
 Mg stearate (Mg = 120 ppm) and Zn stearate (120 ppm) (meets applicant’s fatty acid metal salt (C)),
wherein the mass ratio of (A) EVOH to (B) polyamide is 80/20 (meets applicant’s feature (i)), the content of fatty acid metal salts in terms of metal element is 120 + 120 = 240 ppm (meets applicant’s feature (ii)) and the total content of alkaline earth metal (Mg) is 120 ppm (meets applicants’ feature (iii)).  Inasmuch as Miyata’s exemplified compositions are similarly-constituted and similarly-produced, it is reasonably believed that they would inherently possess the same melt flow rate (MFR) (applicant’s feature (iv)) because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112).  The onus is shifted to applicant to establish that the presently claimed product per claims 1 and 6 is not the same as or obvious from that set forth by Miyata.
As to claims 2 and 10, Miyata’s exemplified EVOH has a saponification degree of 99.8%.
	As to claims 3, 5 and 10, Miyata exemplifies Mg stearate (Mg = 120 ppm) and Zn stearate (120 ppm).
	As to claims 8 and 9, Miyata discloses a total content of alkaline earth metal (Mg) of 120 ppm (meets applicants’ feature (iii)).  
As to claim 22, Miyata’s compositions consist of (A) EVOH, (B) polyamide and (C) fatty acid metal salts.
Miyata anticipates the present claims in that it is reasonably believed that the exemplified compositions meet the claimed metal contents per features (ii) and (iii) and, as such, are the same. In the alternative, it would have been within the purview of Miyata’s inventive disclosure, and obvious to one having ordinary skill in the art, to modify the content of fatty acid metal salt within the prescribed 0.01 to 0.1 wt.% (inclusive of that presently claimed) with the reasonable expectation of success and in accordance with the desired properties.
 Claims 1-3, 5, 6 and 8-10 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2018/0044502 (Kani).
Kani discloses a resin composition comprising:
a saponified ethylene-vinyl ester-based copolymer having an ethylene content in the range of 20 to 60 mol% (meets applicant’s ethylene-vinyl alcohol copolymer (A)); 
a polyamide-based resin (meets applicant’s polyamide (B));
a drying agent (not precluded from present claims); and
a basic metal salt inclusive of magnesium stearate (meets applicant’s higher fatty acid metal salt (C)),
wherein the mass ratio (A/B) is preferably 95/5 to 85/15 (meets applicant’s feature (i)) and the content of the basic metal salt is preferably 80 to 500 ppm in terms of the metal content of the basic metal salt (overlaps applicant’s feature (ii)) (abstract, [0027], [0076-0083], [0085], examples, claims).
As to claims 1 and 6, Kani sets forth Examples 1-3, 6 and 7 (Table 1) wherein the mass ratio (A/B) is 8/1 or about 89/11 (meets applicant’s feature (i)), the content of the basic metal salt is 100, 137, 200, 100 or 250 ppm salt (meets applicant’s feature (ii)). It is reasonably believed that the “metal content” per Kani’s Table 1 includes the total content of alkaline earth metal (Mg) contained by components (C) and (D) (meets applicants’ feature (iii)).  Accordingly, given that the exemplified compositions are similarly-constituted and similarly-produced, it is reasonably believed that they would inherently possess the same melt flow rate (MFR) (applicant’s feature (iv)) because In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112).	The onus is shifted to applicants to establish that the presently claimed product per claims 1 and 6 is not the same as or obvious from that set forth by Kani.
	As to claims 2 and 10, the exemplified EVOH has a saponification degree of 99.6% [0171].
	As to claim 3 5 and 10, Kani’s Examples 1 and 3 use Mg stearate.
	As to claims 8 and 9, it is reasonably believed that the “metal content” per Kani’s Table 1 includes the total content of alkaline earth metal (Mg) contained by components (C) and (D). In the alternative, it would have been within the purview of Kani’s inventive disclosure, and obvious to one having ordinary skill in the art, to use a hydroscopic compound, such as silica gel, molecular sieve, superabsorbent polymer, etc. per [0059], as a viable alternative to the exemplified trimagnesium dicitrate drying agent component (C) with the reasonable expectation of success. 
. 
Response to Arguments
Applicant's arguments filed November 18, 2020 have been fully considered but they are not persuasive. 
Applicants contend that Kani does not disclose that the compositions have a total content of alkali metal and alkaline earth metal of ≤ 1000 pm. Kani, however, sets forth Examples 1-3, 6 and 7 (Table 1) wherein the “metal content” is 100, 137, 200, 100 or 250 ppm (meets applicant’s metal content of 100 ppm to 250 ppm), which metal content appears to define the total Mg content of components (C) and (D) (meets applicants’ element (iii)).  Assuming arguendo that Kani’s “metal contents” per Table 1 are only governing the Mg content of component (D), it is maintained that it is within the purview of Kani’s inventive disclosure, and obvious to one having ordinary skill in the art, to use a hydroscopic compound, such as silica gel, molecular sieve, superabsorbent polymer, etc. per [0059], in place of the exemplified trimagnesium dicitrate drying agent. Contrary to applicant’s contention, Kani clearly discloses that component (C) can be either a Merck & Co. v. Biocraft Laboratories, 10 USPQ2d 1843.  “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use”, In re Gurley, 31 USPQ2d 1130.
	                                             Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765